        Case 1:16-cv-00083-BLW Document 218 Filed 01/31/20 Page 1 of 6



BART M. DAVIS, Idaho Bar No. 2696
United States Attorney

CHRISTINE G. ENGLAND, California Bar No. 261501
Assistant United States Attorney
District of Idaho
Washington Group Plaza IV
800 East Park Boulevard, Suite 600
Boise, Id 83712-7788
Tel: (208) 334-1211; Fax: (208) 334-1414
Email: Christine.England@usdoj.gov

PRERAK SHAH
Acting Deputy Assistant Attorney General

LUTHER L. HAJEK
BARCLAY T. SAMFORD
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
Tel: (303) 844-1376; Fax: (303) 844-1350
E-mail: luke.hajek@usdoj.gov
        clay.samford@usdoj.gov

Attorneys for Defendants

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT,         )
et al.,                             )             Case No. 1:16-cv-00083-BLW
                                    )
        Plaintiffs,                 )
                                    )
v.                                  )             DEFENDANTS’ NOTICE OF FILING
                                    )             THE U.S. BUREAU OF LAND
BERNHARDT, Secretary of the         )             MANAGEMENT’S ADMINISTRATIVE
Interior, et al.,                   )             RECORDS
                                    )
        Defendants.                 )
____________________________________)




Defendants’ Notice of Filing of Administrative Records
         Case 1:16-cv-00083-BLW Document 218 Filed 01/31/20 Page 2 of 6



       Defendants David Bernhardt, Secretary of the Interior, the U.S. Bureau of Land

Management (“BLM”), et al. hereby provide notice of the filing of BLM’s Administrative

Records for the actions challenged in Plaintiffs’ First Supplemental Complaint: six 2019 Greater

Sage-Grouse land use plan amendments; BLM’s compensatory mitigation policy, IM 2019-018;

and BLM’s 2017 cancellation of its proposal to withdraw Sagebrush Focal Areas from mineral

entry. The records are being provided on a flash drive containing indices and PDF documents

for each of the challenged actions, as well as a set of documents applicable to all of the

challenged plan amendments, BLM’s mitigation policy, and BLM’s withdrawal cancellation

decision. Attached to this notice are: (1) the index for the Colorado plan amendment record, (2)

the index for the Idaho plan amendment record, (3) the index for Nevada/California plan

amendment record, (4) the index for the Oregon plan amendment record, (5) the index for the

Utah plan amendment record, (6) the index for the Wyoming plan amendment record, and (7) the

index for documents applicable to all of the plan amendments, mitigation policy, and withdrawal

cancellation decision (the “Rangewide” documents).

       Copies of the flash drive containing the administrative records will be sent to the Court

and the parties.

       Defendants note that the administrative record in this case also includes the

administrative records for the 2015 Greater Sage-Grouse land use plan amendments, which were

previously filed with the Court. See ECF No. 87.

       Respectfully submitted this 31st day of January, 2020,

                                                      BART M. DAVIS, Idaho Bar No. 2696
                                                      United States Attorney

                                                      CHRISTINE G. ENGLAND, California Bar
                                                      No. 261501
                                                      Assistant United States Attorney



       Defendants’ Notice of Filing of Administrative Records                                      1
 Case 1:16-cv-00083-BLW Document 218 Filed 01/31/20 Page 3 of 6



                                           District of Idaho
                                           Washington Group Plaza IV
                                           800 East Park Boulevard, Suite 600
                                           Boise, Id 83712-7788
                                           Tel: (208) 334-1211; Fax: (208) 334-1414
                                           Email: Christine.England@usdoj.gov

                                           PRERAK SHAH
                                           Acting Deputy Assistant Attorney General

                                           LUTHER L. HAJEK
                                           BARCLAY T. SAMFORD
                                           U.S. Department of Justice
                                           Environment and Natural Resources
                                           Division
                                           Natural Resources Section
                                           999 18th Street, South Terrace, Suite 370
                                           Denver, CO 80202
                                           Tel: (303) 844-1376; Fax: (303) 844-1350
                                           E-mail: luke.hajek@usdoj.gov
                                                   clay.samford@usdoj.gov

                                           Attorneys for Defendants




Defendants’ Notice of Filing of Administrative Records                                 2
         Case 1:16-cv-00083-BLW Document 218 Filed 01/31/20 Page 4 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, I caused the foregoing to be electronically filed
with the Court using the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Counsel for Plaintiff Western Watersheds Project

Laurence J. Lucas
llucas@advocateswest.org

Sarah Stellberg
sstellberg@advocateswest.org

Todd C. Tucci
ttucci@advocateswest.org

Counsel for Intervenor-Defendant Western Energy Alliance

Bret A. Sumner
bsumner@bwenergylaw.com

Malinda Morain
mmorain@bwenergylaw.com

Paul A. Turcke
pat@msbtlaw.com

Cherese De’Dominiq McLean
cdm@msbtlaw.com

Brian G. Sheldon
brian@mslegal.org

Intervenor-Defendants Wyoming Stock Growers Ass’n and Petroleum Ass’n of Wyoming

David C. McDonald
dmcdonald@mslegal.org

John L. Runft
JRunft@runftsteele.com

Intervenor-Defendants Idaho Power Co. and Pacificorp

Andrew J. Pieper
andrew.pieper@stoel.com



       Defendants’ Notice of Filing of Administrative Records                                     3
        Case 1:16-cv-00083-BLW Document 218 Filed 01/31/20 Page 5 of 6




Beth S. Ginsberg
bginsberg@stoel.com

Kevin J. Beaton
kjbeaton@stoel.com

Jason T. Morgan
jtmorgan@stoel.com

Intervenor-Defendant State of Wyoming

Erik Edward Petersen
erik.petersen@wyo.gov

James Kaste
James.kasted@wyo.gov

Intervenor-Defendants National Cattlemen’s Beef Ass’n and Public Lands Council

Caroline Lobdell
clobdell@wrlegal.org

Candice M. McHugh
cmmchugh@mchughbromley.com

Christopher M. Bromley
cbromley@mchughbromley.com

Intervenor-Defendants State of Utah, Governor Gary R. Herbert, and School and Inst. Trust
Lands Admin.

Laurence M. Bogert
mbogert@parsonsbehle.com

Robert H. Hughes
rhughes@parsonsbehle.com

William Gerry Myers III
wmyers@hollandhart.com

Intervenor Defendant State of Idaho

Steven W. Strack
steve.strack@ag.idaho.gov




       Defendants’ Notice of Filing of Administrative Records                               4
        Case 1:16-cv-00083-BLW Document 218 Filed 01/31/20 Page 6 of 6



Intervernor-Defendant Governor Brad Little

Brian C. Wonderlich
brian.wonderlich@gov.idaho.gov

Samual J. Eaton
sam.eaton@gov.idaho.gov

Interenor-Defendant Idaho State Legislature

Erika E. Malmen
emalmen@perkinscoie.com

Amicus Idaho Conservation League

Matthew A. Nykiel
mnykiel@idahoconservation.org

                                                  /s/ Luther L. Hajek
                                                  Luther L. Hajek




       Defendants’ Notice of Filing of Administrative Records            5
